MINISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORETS *PAIX-TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION

N°" ©: CPÉIMINEFICAB du
1292:3

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts, de la décision n°0107/MINEF/CAB du 9
février 1998 rendant applicable le Guide d'élaboration des plans d'aménagement des forêts
de production du Domaine Forestier Permanent de la République du Cameroun, une
Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts.

d'une part:
ET

La Locié'é LOREMA :enrésentée par NDZANA CMBOUDOU Martin
en qualit: de Directeur,
d'autre part.
I a été convenu ce qui suit
Article 1: DISPOSITIONS GÉNÉRALES
al(t): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit
d'obtenir annuellement. pendant la durée de la convention provisoire. une autorisation pour
exploiter une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.
al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
138 652 ha dans le Domaine Forestier Permanent désigné cornme étant la concession
forestière n° 1032 et dont les limites son fixées par celles de/ou des Unités Forestières

- d'Aménagement n° 09.003, 09.004a et 09.005a tel que décrit dans le plan de localisation
en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (5) ans
non renouvelable

, 7

D

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4 Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les
travaux ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe
annuelles ;

- l'inventaire d'aménagement ;

-__ l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan de gestion quinquennal ;

-__ l'élaboration du plan d'opération de la première année du plan de gestion ;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de
la concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante :

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité
de transformation à justifier par un contrat notarié l'existence d'un partenariat avec un
industriel de Son Gioix, en vur de la transformation des bois issus de la concession seion
les modalités détaillées par le contrat du: partenariat et conforr1ément à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement
à l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre
à cet effet au concessionnaire une attestation de conformité.

al(2). Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

al(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au minimum 30 jours. avant le début des travaux de terrain. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité et
passé de délai, !e concessionnaire est réputé tacitement détenteur de ladite attestation.

al(4}: L'attestation de conformité certifie que le concessicnnaire s'est conformé aux
normes prescrites en matière d'inventaire et que les résultats de ces mventaires ne sont
entachés d'aucune irrégularité

er

L'attestation de conformité est délivrée au concessionnaire trente (30) jours après
le dépôt des résultats d'inventaire; passé ce délai, sans aucune réaction de l'Administration
chargée des Forêts, le concessionnaire est réputé détenteur d'office de ladite attestation.

al(S): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

al(6j; Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère de l'Environnement et
des Forêts et aux documents techniques et normatifs auxquels les dites procédures font
référence.

al(7}: Le plan d'aménagement doit être assorti du prernier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

al(B): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(1): Le concessionnaire est tenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette
annuelle de coupe sont conditionnées respectivement par l'effectivité des travaux
d'inventaire d'aménagement et par le dépôt pour approbation du projet de plan
d'aménagement.

al(2). L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de
tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de l'application
de toutes les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

al(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin de
l'exercice et, le rapport annuel d'opération de la société forestière au plus tard trois mois
après la fin de l'année financière

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Article 8 La signature de la présente convention est subordonnée à la production d'une
pièce attestant la constitution par le concessionnaire, auprès du Trésor Public, du
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de
la Pêche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention donne
lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Article 10: al(1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement des
limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement
de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

\ Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

2 0 OCT. 2000

Fait à ___ le

LEMRISTRE CHARGÉ DES FORÊTS

éyivestre NAAH ONDOA
27

LU ET APPROUVÉ

POUR LA SOCIÉTÉ LOREMA

. LE REPRÉSENTANT DE LA SOCIÉTÉ
RS /

NDZANA OMBOUDOU Martin
ANNEXE 1 de la Convention provisoire
PLAN DE LOCALISATION DE LA CONCESSION

CONCESSION FORESTIÈRE N°1032

CONCESSIONNAIRE :LOREMA

